EXHIBIT 10.4
uhglogo1.jpg [uhglogo1.jpg]




PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
Award Date
(mm/dd/yyyy)


#GrantDate#
Target Number of Performance-Based Units




#QuantityGranted#
Performance Period
(mm/dd/yyyy)


mm/dd/yyyy – mm/dd/yyyy

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
award date specified above (the “Award Date”) granted to
#ParticipantName#
(“Participant”) an award (the “Award”) to be eligible to receive a number of
Performance-Based Restricted Stock units (the “PRSUs”), the target number of
which is indicated above in the box labeled “Target Number of Performance-Based
Units,” each PRSU representing the right to receive one share of UnitedHealth
Group Incorporated Common Stock, $.01 par value per share (the “Common Stock”),
subject to certain restrictions and on the terms and conditions contained in
this Award and the UnitedHealth Group Incorporated 2020 Stock Incentive Plan
(the “Plan”).
The Participant acknowledges and agrees that the Company may deliver, by
electronic mail, the use of the Internet, including through the website of the
agent appointed by the Compensation and Human Resources Committee of the Board
of Directors of the Company (the “Committee”) to administer the Plan, the
Company intranet web pages or otherwise, any information concerning the Company;
the Award, the Plan, pursuant to which the Company granted the Award, and any
information required by the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
A copy of the Plan is available upon request. In the event of any conflict
between the terms of the Plan and this Award, the terms of the Plan shall
govern. Any terms not defined herein shall have the meaning set forth in the
Plan.
* * * * *
1. Rights of the Participant with Respect to the PRSUs.
(a) No Shareholder Rights. The PRSUs granted pursuant to this Award do not and
shall not entitle Participant to any rights of a shareholder of Common Stock.
The rights of Participant with respect to the PRSUs shall remain forfeitable at
all times prior to the date on which such rights become vested, and the
restrictions with respect to the PRSUs lapse, in accordance with Section 2, 3 or
4.
(b) Conversion of PRSUs; Issuance of Common Stock. No shares of Common Stock
shall be issued to Participant prior to the date on which the PRSUs vest, and
the restrictions with respect to the PRSUs lapse, in accordance with Section 2,
3 or 4. Neither this Section 1(b) nor any action taken pursuant to or in
accordance with this Section 1(b) shall be construed to create a trust of any
kind. After any PRSUs vest pursuant to Section 2, 3 or 4, the Company shall
promptly cause to be issued shares of Common Stock to Participant or in the name
of Participant’s legal representatives, beneficiaries or heirs, as the case may
be, in payment of such vested whole PRSUs, such shares of Common Stock shall be
issued promptly, and in any event, no later than March 15th of the year
following the year in which the vesting event occurs
1

--------------------------------------------------------------------------------





(which payment schedule is intended to comply with the “short-term deferral”
exemption from the application of Section 409A of the Code).
2. Vesting. Subject to the terms and conditions of this Award, including without
limitation the terms set forth in Attachment 1, the PRSUs shall vest and the
restrictions with respect to the PRSUs shall lapse (i) if Participant has
remained continuously employed with the Company or any Affiliate from the Award
Date through and including the end of the Performance Period, and (ii) if and to
the extent the Performance Vesting Criteria described in Attachment 1 have been
achieved during the Performance Period. Regardless of whether Participant meets
the continuous employment or service criterion described in subpart (i) of this
Section 2, if and to the extent the Performance Vesting Criteria have not been
achieved by the end of the Performance Period, the Participant’s rights to the
PRSUs shall be immediately and irrevocably forfeited on that date. The Committee
will determine in its sole discretion the extent, if any, to which the
Performance Vesting Criteria have been met, and it will retain sole discretion
to reduce the number of PRSUs that would otherwise vest as a result of the
performance measured against the Performance Vesting Criteria. Any vesting that
may occur pursuant to this Section 2 will be effective on the date on which the
Committee has certified the extent to which the Performance Vesting Criteria in
subpart (ii) of this Section 2 were satisfied.
3. Certain Terminations on or After Change in Control. Notwithstanding the other
vesting provisions contained in Section 2, but subject to the other terms and
conditions set forth herein, the PRSUs described in this Award will become
immediately and unconditionally vested, and the restrictions with respect
thereto shall lapse if, on or within two years after the effective date of a
Change in Control, the Participant ceases to be an employee of the Company or
any Affiliate as a result of a termination of employment (i) by the Participant
for Good Reason, (ii) by the Company or any Affiliate without Cause, (iii) at a
time when Participant is eligible for Retirement, (iv) due to Participant’s
Disability, or (v) in the circumstances described in Section 4(c); provided that
in the case of a termination for Good Reason, the PRSUs shall vest if the
Participant gives written notice of the circumstances constituting Good Reason
within two years after the effective date of the Change in Control, if the
Company fails to cure the circumstances constituting Good Reason within 60 days
of the receipt of such notice and the Participant resigns within 30 days after
the end of the cure period, all as provided in Section 3(d). Upon a Change in
Control, the Committee will determine: (i) the extent, if any, to which the
Performance Vesting Criteria have been met, and (ii) the number of the PRSUs
that will vest and convert into shares of Common Stock in the event of
Participant’s termination of employment in accordance with this Section 3. For
purposes of this Award certificate:
(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, as determined by the
Committee.
(b) “Cause” shall mean Participant’s (a) material failure to follow the
Company’s reasonable direction or to perform any duties reasonably required on
material matters, (b) material violation of, or failure to act upon or report
known or suspected violations of, the Company’s Code of Conduct, as may be
amended from time to time, (c) conviction of any felony, (d) commission of any
criminal, fraudulent, or dishonest act in connection with Participant’s
employment, (e) breach of any of the Restrictive Covenants in Section 8 of this
Award certificate or a material breach of any employment agreement between
Participant and the Company or any Affiliate, if any, or (f) conduct that is
materially detrimental to the Company’s
2

--------------------------------------------------------------------------------





interests. The Company will, within 120 days of discovery of the conduct, give
Participant written notice specifying the conduct constituting Cause in
reasonable detail and Participant will have 60 days to remedy such conduct, if
such conduct is reasonably capable of being remedied. In any instance where the
Company may have grounds for Cause, failure by the Company to provide written
notice of the grounds for Cause within 120 days of discovery shall be a waiver
of its right to assert the subject conduct as a basis for termination for Cause.
(c) “Change in Control” shall mean the sale of all or substantially all of the
Company’s assets or any merger, reorganization, or exchange or tender offer
which, in each case, will result in a change in the power to elect 50% or more
of the members of the Board of Directors of the Company; provided, however, that
such a sale, merger or other event must also constitute either (i) a “change in
the ownership” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), (ii) a “change in the effective control” of the Company
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) (replacing
“30 percent” with “50 percent” as used in such regulation), or (iii) a change
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Treasury Regulation 1.409A-3(i)(5)(vii).
(d) “Good Reason” shall mean the occurrence of any of the following without
Participant’s written consent, in each case, when compared to the arrangements
in effect immediately prior to the Change in Control:
(i) any reduction in Participant’s base salary or target bonus expressed as a
percentage of the Participant’s base salary, other than a reduction that is
pursuant to a general reduction affecting a group of employees;
(ii) a change in the principal location at which the Participant is required to
perform his or her duties, if the new location is 50 miles or more further from
the Participant’s principal residence than the original location; or
(iii) a material diminution in Participant’s duties, responsibilities or
authority; or
(iv) a change in Participant’s reporting relationship.
Participant will, within 120 days of discovery of such circumstances, give the
Company written notice specifying the circumstances constituting Good Reason in
reasonable detail and, upon receipt of such notice, the Company shall have 60
days to cure the circumstances constituting Good Reason. Failure by Participant
to provide written notice of the grounds for Good Reason within 120 days of
discovery, or failure by the Participant to resign within 30 days after the end
of the Company’s 60 day cure period, shall be a waiver of Participant’s right to
assert the subject circumstance as a basis for termination for Good Reason.
(e) “Separation from Service” shall mean when Participant dies, retires, or
otherwise has a termination of employment with the Company that constitutes a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h)(1), without regard to the optional alternative definitions available
thereunder.


3

--------------------------------------------------------------------------------





(f) Possible Acceleration of Vesting and Payment. If the Award is terminated
pursuant to a Change in Control and is not assumed by a party to the Change in
Control (and no such party issues a new award in substitution for the Award, as
determined by the Committee), the Committee may provide for immediate vesting of
the Award, and the issuance of shares of Common Stock, securities of a party to
the Change in Control, or cash, or any combination thereof, in full satisfaction
of the Award. Notwithstanding anything in the Plan or any other agreement to the
contrary, there is no discretion to change the time of payment of the PRSUs (in
connection with a Change in Control, similar event, or otherwise) except as
expressly provided in this Section 3 or as otherwise permitted under, and would
not result in any tax, penalty or interest under, Section 409A of the Code.
(g) Section 409A - Possible Six-Month Delay in Payment. Notwithstanding any
provision of this Award certificate to the contrary, if payment of the PRSUs is
triggered by Participant’s Separation from Service as provided in this Section 3
or Section 4 and, as of the date of such Separation from Service, Participant is
a “specified employee” (within the meaning of Section 409A of the Code and
determined pursuant to procedures adopted by the Company), Participant shall not
be entitled to such payment of the PRSUs until the earlier of (i) the date which
is six (6) months after Participant’s Separation from Service for any reason
other than death, or (ii) the date of Participant’s death. Any amounts otherwise
payable to Participant upon or in the six (6) month period following
Participant’s Separation from Service that are not so paid by reason of this
Section 3(g) shall be paid (without interest) as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after
Participant’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of Participant’s
death). The provisions of this Section 3(g) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty, or interest
pursuant to Section 409A of the Code.
4. Termination of Employment.
(a) Termination of Employment Generally. Subject to the provisions of this
Section 4, if, prior to vesting of the PRSUs pursuant to Section 2 or 3,
Participant ceases to be an employee of the Company or any Affiliate, for any
reason (voluntary or involuntary), then Participant’s rights to all of the
unvested PRSUs shall be immediately and irrevocably forfeited on the date of
termination.
(b) Death or Long-Term Disability. If Participant dies while employed by the
Company or any Affiliate, or if Participant’s employment by the Company or any
Affiliate is terminated due to Participant’s failure to return to work as the
result of a long-term disability which renders Participant incapable of
performing his or her duties as determined under the provisions of the long-term
disability insurance program of the Company or the Affiliate by which the
Participant is employed (“Disability”), then following the end of the
Performance Period, if and to the extent the Committee, in accordance with
Section 2 above, determines that the Performance Vesting Criteria has been met,
such that some number of PRSUs will vest and the restrictions with respect
thereto will lapse, Participant will vest in the number of PRSUs that would have
vested had Participant been employed through the end of the Performance Period,
and the restrictions with respect thereto will lapse.


4

--------------------------------------------------------------------------------





(c) Severance. If Participant’s employment ends at a time when the Participant
is not eligible for Retirement (as defined below) and in connection with that
separation from employment the Company or an Affiliate pays the Participant
severance benefits pursuant to an employment agreement with Participant that is
in effect on the date of this Award or pursuant to any Company severance policy,
plan or program in effect on the date of this Award, then following the end of
the Performance Period, if and to the extent the Committee, in accordance with
Section 2 above, determines that the Performance Vesting Criteria has been met,
such that some number of PRSUs will vest and the restrictions with respect
thereto will lapse, Participant will vest in a pro rata number of PRSUs, and the
restrictions with respect thereto will lapse. Such pro rationing shall be based
on the number of full months of the Performance Period that Participant was
employed prior to the date of termination plus the number of full months during
which the Participant is entitled to receive severance benefits under an
employment agreement that is in effect on the date of this Award or pursuant to
any Company severance policy, plan or program in effect on the date of this
Award (provided that in no event shall such sum exceed the number of months in
the Performance Period). In any case, should Participant’s severance or
separation pay be paid in a lump sum versus bi-weekly payments, the number of
full months taken into account shall be based on the period of time over which
severance or separation pay would have been paid had it been paid bi-weekly.
(d) Retirement. If the Participant’s employment ends and at the time of
separation from employment the Participant is eligible for Retirement (the
“Retirement Date”), and at least one year of the Performance Period of this
Award is completed at or prior to the Retirement Date, then following the end of
the Performance Period, if and to the extent the Committee, in accordance with
Section 2 above, determines that the Performance Vesting Criteria has been met,
such that some number of PRSUs will vest and the restrictions with respect
thereto will lapse, Participant will vest in the full number of PRSUs and the
restrictions with respect thereto will lapse as if the Participant had been
continuously employed throughout the entire Performance Period.
(e) For purposes of this Award certificate, “Retirement” means the termination
of employment of a Participant who is age 55 or older with at least ten years of
Recognized Employment with the Company or any Affiliate other than by reason of
(i) death or Disability or (ii) Cause.
(f) For purposes of this Award certificate, “Recognized Employment” shall
include only employment since the Participant’s most recent date of hire by the
Company or any Affiliate, and shall not include employment with a company
acquired by UnitedHealth Group or any Affiliate before the date of such
acquisition.
5. Restriction on Transfer. Participant may not transfer the PRSUs except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
the Award may be transferred to an alternate payee pursuant to the terms of a
domestic relations order (as such terms are defined by Section 414(p) of the
Code), provided that (i) the Participant is an employee at the time the domestic
relations order is entered, (ii) the Award was outstanding at the time the
domestic relations order is entered, and (iii) the transfer otherwise satisfies
all requirements of the Plan and any limitations and requirements established by
the Committee. Any attempt to otherwise transfer the PRSUs shall be void.


5

--------------------------------------------------------------------------------





6. Special Restriction on Transfer for Certain Participants. If Participant is
an officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934 and Rule 16a-1 issued thereunder, as such status is
reasonably determined from time to time by the Board of Directors of the Company
(a “Section 16 Officer”), at any time that shares of Common Stock are issued
upon vesting of the PRSUs and the Company has theretofore communicated
Participant’s status as a Section 16 Officer to Participant, the following
special transfer restrictions apply to Participant’s Award. One-third (1/3) of
the net number of any shares of Common Stock acquired by Participant upon
vesting of the PRSUs at a time when Participant is a Section 16 Officer
(including any shares of Common Stock or other securities into which such shares
may be converted or exchanged as a result of any adjustment made pursuant to
this Award or Section 7 of the Plan) must be retained, and may not be sold or
otherwise transferred, for a period of at least one year following the issuance
date. For purposes of this Award certificate, the “net number of any shares of
Common Stock acquired” shall mean the number of shares issued with respect to
the Award after reduction for any shares of Common Stock withheld by or tendered
to the Company, or sold on the market, to cover any federal, state, local or
other payroll, withholding, income or other applicable tax withholding required
in connection with the issuance of the shares. The restrictions of this Section
6 are in addition to, and not in lieu of, the restrictions imposed under other
Company policies and applicable laws.
7. Forfeiture of PRSUs and Shares of Common Stock. This Section 7 sets forth
circumstances under which Participant shall forfeit all or a portion of the
PRSUs, or be required to repay the Company for the value realized in respect of
all or a portion of the PRSUs.
(a) Violation of Restrictive Covenants. If Participant violates any provision of
the Restrictive Covenants set forth in Section 8 below, then any unvested PRSUs
shall be immediately and irrevocably forfeited without any payment therefor. In
addition, for any PRSUs that vested within one year prior to Participant’s
termination of employment with the Company or any Affiliate or at any time after
such termination of employment, the Participant shall be required, upon demand,
to repay or otherwise reimburse the Company (including by forfeiting any
deferred compensation credits in respect of such PRSUs under the Company’s
non-qualified compensation deferral plans) an amount having a value equal to the
aggregate Fair Market Value of the shares of Common Stock underlying such PRSUs
on the date the PRSUs became vested.
(b) Fraud. If the Board determines that Participant has engaged in fraud that,
in whole or in part, caused the need for a material restatement of the Company’s
consolidated financial statements, then any PRSUs that have not yet been settled
in shares of Common Stock (including any deferred compensation credits under the
Company’s non-qualified compensation deferral plans in respect of PRSUs that
have previously become vested) shall be immediately and irrevocably forfeited
without any payment therefore. In addition, for any PRSUs that became vested
during the 12-month period following the first public issuance or filing with
the Securities Exchange Commission (whichever occurs first) of the incorrect
financial statements, Participant shall be required, upon demand, to repay or
otherwise reimburse the Company (including by forfeiting any deferred
compensation credits in respect of such PRSUs under the Company’s non-qualified
compensation deferral plans) an amount having a value equal to the aggregate
Fair Market Value of the shares of Common Stock underlying such PRSUs on the
date the PRSUs became vested.


6

--------------------------------------------------------------------------------





(c) In General. This Section 7 does not constitute the Company’s exclusive
remedy for Participant’s violation of the Restrictive Covenants or commission of
fraudulent conduct. As the forfeiture and repayment provisions are not adequate
remedies at law, the Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violations. The provisions in this
Section 7 are essential economic conditions to the Company’s grant of PRSUs to
Participant. By receiving the grant of PRSUs hereunder, Participant agrees that
the Company may deduct from any amounts it owes Participant from time to time
(such as wages or other compensation, deferred compensation credits, vacation
pay, any severance or other payments owed following a termination of employment,
as well as any other amounts owed to the Participant by the Company) to the
extent of any amounts Participant owes the Company under this section. The
provisions of this Section 7 and any amounts repayable by Participant hereunder
are intended to be in addition to any rights to repayment the Company may have
under Section 304 of the Sarbanes-Oxley Act of 2002, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and other applicable
law.
8. Restrictive Covenants. In consideration of the terms of this Award
certificate and the Company’s sharing of Confidential Information with the
Participant, which the Participant agrees constitute adequate and sufficient
mutually-agreed consideration, the Participant agrees to the Restrictive
Covenants set forth below in this Section 8.
(a) Non-Disclosure. Participant has or will be given access to and provided with
sensitive, confidential, proprietary and/or trade secret information
(collectively, “Confidential Information”) in the course of Participant’s
employment. Examples of Confidential Information include inventions, new product
or marketing plans, business strategies and plans, merger and acquisition
targets, financial and pricing information, computer programs, source codes,
models and data bases, analytical models, customer lists and information, and
supplier and vendor lists and other information which is not generally available
to the public. Participant shall not disclose or use Confidential Information,
either during or after Participant’s employment with the Company, except (i) as
necessary to perform Participant’s duties, (ii) as the Company may consent in
writing, or (iii) as permitted by Section 8(f) below.
(b) Non-Solicitation. During Participant’s employment and for two years after
the later of (i) the termination of Participant’s employment with the Company
for any reason whatsoever or (ii) the last scheduled vesting date under Section
4, Participant shall not, without the Company’s prior written consent, directly
or indirectly, for Participant or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner, shareholder,
or in any other individual or representative capacity:
(i) Solicit or conduct business with any business competitive with the Company
from any person or entity: (A) who was a Company provider or customer within the
12 months before Participant’s employment termination and with whom Participant
had contact regarding the Company’s activity, products or services, or for whom
Participant provided services or supervised employees who provided those
services, or about whom Participant learned Confidential Information during
employment related to the Company’s provision of products and services to such
person or entity, or (B) was a prospective provider or customer the Company
solicited within the 12 months before Participant’s employment termination and
with whom Participant had contact for the purposes of soliciting the person or
entity to become a provider or customer of the Company,
7

--------------------------------------------------------------------------------





or supervised employees who had those contacts, or about whom Participant
learned Confidential Information during employment related to the Company’s
provision of products and services to such person or entity;
(ii) Raid, hire, employ, recruit or solicit any Company employee or consultant
who possesses Confidential Information of the Company to leave the Company;
(iii) Induce or influence any Company employee, consultant, or provider who
possesses Confidential Information of the Company to terminate his, her or its
employment or other relationship with the Company; or
(iv) Assist anyone in any of the activities listed above.
(c) Non-Competition. During Participant’s employment and for one year after the
later of (i) the termination of Participant’s employment with the Company for
any reason whatsoever or (ii) the last scheduled vesting date under Section 4,
Participant shall not, without the Company’s prior written consent, directly or
indirectly, for Participant or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner, shareholder,
or in any other individual or representative capacity:
(i) Engage in or participate in any activity that competes, directly or
indirectly, with any Company activity, product or service that Participant
engaged in, participated in, or had Confidential Information about during
Participant’s last 36 months of employment with the Company; or
(ii) Assist anyone in any of the activities listed above.
(d) Geographic Scope.
1.Participant’s obligations under this “Restrictive Covenants” section shall
apply on a nationwide basis anywhere in the United States.
2.Participant’s obligations under this “Restrictive Covenants” section shall
also apply in any country outside the United States with respect to which
Participant had responsibility for any UnitedHealth Group activity, product or
service in that country.
(e) Return of Property. Participant agrees that all tangible materials (whether
originals or duplicates), including, but not limited to, notebooks, computers,
files, reports, proposals, price lists, lists of actual or potential customers
or suppliers, talent lists, formulae, prototypes, tools, equipment, models,
specifications, technical data, methodologies, research results, test results,
financial data, contracts, agreements, correspondence, documents, computer
disks, software, computer printouts, information stored electronically,
memoranda, and notes, in Participant’s possession, custody, or control which in
any way relate to the Company’s business and which are furnished to Participant
by or on behalf of the Company or which are prepared, compiled or acquired by
Participant while working with or employed by the Company shall be the sole
property of the Company. At any time upon the request of the Company, and in any
event promptly upon termination of Participant’s employment with the Company,
but in any event no later than two (2) business days after such termination,
Participant shall deliver all such materials to the Company and shall not retain
any originals or copies (including electronically) of such materials.


8

--------------------------------------------------------------------------------





(f) No Restriction on Protected Activities. Nothing in this Award certificate
prohibits Participant from disclosing information in good faith to any
governmental agency, legislative body, or official regarding an alleged
violation of law or regulation or otherwise protected under applicable law,
including, without limitation, the National Labor Relations Act, the Defend
Trade Secrets Act, and any rule or regulation promulgated by the Securities and
Exchange Commission, the National Labor Relations Board, the Equal Employment
Opportunity Commission, or any other federal, state, or local government agency.
Participant acknowledges that, through this Section 8(f), the Company has
provided Participant with written notice that, pursuant to the Defend Trade
Secrets Act, 8 USC § 1833(b), an employee, consultant, or contractor of an
employer may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of an employer’s trade secrets, so long as
such disclosure is made solely: (a) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; and/or (b) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Additionally, Participant
understands that, pursuant to 18 USC § 1831 et seq., an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose a trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order. The foregoing immunities provided under
18 USC § 1831 et seq. do not apply to any disclosure of Confidential Information
or trade secrets of an employer’s clients, customers, or counterparties, or of
any other third parties. For purposes of this paragraph solely, “trade secret”
has the meaning set forth in 18 USC § 1839.
(g) Exceptions for Attorneys. Notwithstanding the foregoing, this Section 8 will
apply only to the extent permissible under provisions of the ABA Model Rules of
Professional Conduct, or any applicable state counterpart regarding restrictions
on the right to practice law.
(h) Acknowledgment of Obligations. By accepting the Award, Participant agrees
that the provisions of this Section 8 are reasonable and necessary to protect
the legitimate interests of the Company. Participant further acknowledges that
Participant’s obligations under this Section 8 are in addition to, and do not
limit, any and all obligations concerning the same subject matter arising under
any applicable law, including, without limitation, common law and statutory law
relating to fiduciary duties and trade secrets. To the extent Participant and
the Company agree at any time to enter into separate agreements containing
restrictive covenants with different or inconsistent terms than those contained
herein, Participant and the Company acknowledge and agree that such different or
inconsistent terms shall not in any way affect or have relevance to the
Restrictive Covenants contained herein.
9. Adjustments to PRSUs. In the event that any dividend or other distribution
(whether in the form of cash, shares of Common Stock, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Common Stock or other securities of the Company or other similar corporate
transaction or event affecting the Common Stock would be reasonably likely to
result in the diminution or enlargement of any of the benefits or potential
benefits intended to be made available under the Award (including, without
limitation, the benefits or potential benefits of provisions relating to the
vesting of the PRSUs), the Committee shall, in such manner as it shall deem
equitable or appropriate in order to prevent such diminution or
9

--------------------------------------------------------------------------------





enlargement of any such benefits or potential benefits, make adjustments to the
Award, including adjustments in the number and type of shares of Common Stock
Participant would have received upon vesting of the PRSUs.
10. Tax Matters.
(a) Withholding. In order to comply with all applicable federal or state income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Participant, are withheld or collected from Participant. Participant is liable
and responsible for all taxes owed in connection with the Award, regardless of
any action the Company takes with respect to any tax withholding obligations
that arise in connection with the Award. The ultimate tax liability, which is
the Participant’s responsibility, may exceed the amount withheld by the Company.
On each applicable vesting date, Participant will be deemed to have elected to
satisfy Participant’s required federal, state, and local payroll, withholding,
income, or other tax withholding obligations arising from the receipt of shares
or the lapse of restrictions relating to the PRSUs, by having the Company
withhold a portion of the shares of Common Stock otherwise to be delivered
having a Fair Market Value equal to the amount of such taxes (but not in excess
of the maximum amount required to be withheld under applicable laws or
regulations).
(b) 409A. It is intended that this Award and any amounts payable under this
Award shall either be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Participant to payment of any additional tax,
penalty, or interest imposed under Section 409A of the Code. The provisions of
this Award certificate shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty, or interest under Section 409A
of the Code yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Participant. To the extent that the time or form of
payment of any benefit pursuant to this Award would violate the terms of Section
409A, the Committee may revise the time or form of payment to conform to Section
409A. Notwithstanding the foregoing, in no event shall the Company, any
Affiliate, the members of the Committee, or any other person have any liability
for any additional tax, penalty or interest imposed on Participant by reason of
Section 409A or otherwise.
11. Miscellaneous.
(a) This Award does not confer on Participant any right to continued employment
or any other relationship with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company to terminate Participant at
any time. Participant’s employment with the Company is at will.
(b) Neither the Plan nor this Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Award, such right shall be no greater than the right of any unsecured
creditor of the Company or any Affiliate.


10

--------------------------------------------------------------------------------





(c) The Company shall not be required to deliver any shares of Common Stock upon
the vesting of any PRSUs until the requirements of any federal or state
securities laws, rules or regulations or other laws or rules (including the
rules of any securities exchange) as may be determined by the Company to be
applicable have been and continue to be satisfied (including an effective
registration of the shares under federal and state securities laws).
(d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.
(e) The Restrictive Covenants in Section 8 and the provisions regarding the
forfeiture of PRSUs and shares of Common Stock shall survive termination of the
PRSUs.
(f) Choice of Law, Injunctive Relief, Attorney’s Fees and Jury Trial.
Participant consents to the law of Minnesota exclusively being applied to any
matter arising out of or relating to this Award certificate, without regard to
its conflict of law principles, and exclusively to personal and subject matter
jurisdiction in the state and federal courts of Minnesota for any dispute
relating to this Award certificate or Participant’s relationship with the
Company. In the event of a breach or a threatened breach of this Award by
Participant, Participant acknowledges that the Company will face irreparable
injury which may be difficult to calculate in dollar terms and that the Company
shall be entitled, in addition to remedies otherwise available at law or in
equity, to temporary restraining orders and preliminary injunctions and final
injunctions without the posting of a bond enjoining such breach or threatened
breach. Should the Company successfully enforce any portion of this Award
certificate before a trier of fact or in an arbitration proceeding, the Company
shall be entitled to all of its reasonable attorney’s fees and costs incurred as
a result of enforcing this Award certificate against Participant. Participant
waives all rights or entitlement to a jury trial for any matter arising out of
or relating to this Award certificate.
(g) No Waiver. No waiver of any breach of any provision of this Award
certificate by the Company shall be effective unless it is in writing, and no
waiver shall be construed to be a waiver of any succeeding breach or as a
modification of such provision. The provisions of this Award certificate shall
be severable, and if any provision of this Award certificate is found by any
court or arbitrator to be unenforceable, in whole or in part, the remainder of
this Award certificate shall nevertheless be enforceable and binding on the
parties. Participant also agrees that a court or arbitrator may modify any
invalid, overbroad or unenforceable term of this Award certificate so that such
term, as modified, is valid and enforceable under applicable law, and that a
court or arbitrator is authorized to extend the length of the Restrictive
Covenants in Section 8 of this Award certificate for any period of time in which
Participant is in breach of the Restrictive Covenants or as necessary to protect
the legitimate business interests of Company. Further, Participant affirmatively
states that Participant has not, will not, and cannot rely on any
representations not expressly made herein. The terms of this Award certificate
shall not be amended by Participant or Company except by the express written
consent of the Company and Participant.


11

--------------------------------------------------------------------------------





(h) Consideration Period; Right to Consult with Counsel. By the Participant’s
acceptance below, the Participant acknowledges and agrees that the Company
provided the Participant with at least ten (10) business days to review and
consider this Award certificate and that voluntarily accepting this Award
certificate before the expiration of ten (10) business days shall serve as a
waiver of the ten (10) day review period. The Participant has the right and is
advised to consult with counsel of his/ her choice before signing this document.
(i) Assignability and Change of Position. The rights and/or obligations herein
may be assigned by the Company without Participant’s consent and shall bind and
inure to the benefit of the Company’s successors, assigns, and representatives.
If the Company makes any assignment of the rights and/or obligations herein,
Participant agrees that this Award certificate shall remain binding upon
Participant in any event.
Offer Date: #GrantDate#
By signature1.jpg [signature1.jpg], on behalf of UnitedHealth Group Incorporated
Acceptance Date: #AcceptanceDate#
Signed Electronically/Signed Manually: #Signature#
12